Exhibit 10.5

XL CAPITAL LTD
NONSTATUTORY STOCK OPTION AGREEMENT

                    THIS AGREEMENT, by and between XL Capital Ltd, a Cayman
Islands corporation (the “Company”), and You (the “Employee”), is effective as
of _________________.

WITNESSETH:

                    WHEREAS, the Board of Directors of the Company believes that
the interest of the Company will be advanced by granting an incentive to
employees and by encouraging and enabling them to acquire stock ownership in the
Company and assuring a close identity of their interests with those of the
Company; and

                    WHEREAS, pursuant to the provisions of the 1991 Performance
Incentive Program (the “Program”) of the Company, the Committee (as defined in
the Program) has authorized and directed the execution and delivery of this
Agreement in the name of and on behalf of the Company;

                    NOW THEREFORE, the parties hereto agree as follows:

                         a. Subject and pursuant to all terms and conditions
stated in this Agreement and in the Program, which is incorporated by reference
into this Agreement and made a part hereof as though herein fully set forth, the
Company has granted on _________________ (the “Grant Date”) to the Employee the
right and option to purchase all or any part of the aggregate number of Ordinary
Shares of the Company (the “Shares”) set forth below, to be issued or
transferred as provided in the Program at the option price per share set forth
below. This option shall not be treated as an incentive stock option as defined
in Section 422 of the Code.

                    Option to purchase Shares, for $_______ per share.

                    One-third of such option shall vest and become exercisable
on each of the first three anniversaries of Grant Date; provided, however, that
(i) the option shall be immediately vested and exercisable in full (A) in the
event of a Change of Control (as defined in the Program), or (B) upon
termination of the Employee’s employment due to his or her death or Permanent
Disability (as defined below); (ii) the option shall continue to vest and become
exercisable on the according to the schedule set forth above following
termination of employment of the Employee due to his or her Retirement (as
defined below); and (iii) upon termination of the Employee’s employment by the
Company not for Cause (as defined below), the option will vest and become
exercisable at the time of such termination of employment with respect to the
number of Ordinary Shares, if any, that would have vested in accordance with the
schedule set forth above if the Employee’s employment had continued for an
additional twelve (12) months.

                    For purposes hereof, “Permanent Disability” means those
circumstances under which the Employee has been unable to perform his duties and
responsibilities with the Company for at least 60 continuous days because of
physical, mental or emotional incapacity resulting from injury, sickness or
disease, and will be unable to continue to perform his or her duties and respon-

--------------------------------------------------------------------------------



-2-

sibilities for a total of six (6) months in any twelve (12) month period because
of physical, mental or emotional incapacity resulting from injury, sickness or
disease; provided, however, that with respect to any Employee who has entered
into an employment agreement with the Company, term of which has not expired at
the time a determination concerning Permanent Disability is to be made,
Permanent Disability shall have the meaning attributed in such employment
agreement. For purposes hereof, “Retirement” shall mean the termination of
employment by the Employee if (i) such termination of employment occurs after
(x) the Employee has reached age 55, and (y) the sum of the Employee’s age and
full years of continuous service with the Company equals or exceeds 65, and (ii)
a determination has been made the Committee, in its sole discretion, that it is
appropriate under the circumstances (taking into account, without limitation,
the intention of the Employee with respect to future employment) for this option
to become vested at the time of such termination of employment and be
exercisable for the full term of the option as provided below. The portion of
the option, if any, that is not exercisable immediately following termination of
the Employee’s employment shall be immediately forfeited.

          For purposes hereof, “Cause” shall mean: (A) conviction of the
Employee of a felony involving moral turpitude or dishonesty; (B) the Employee,
in carrying out his or her duties for the Company, has been guilty of (1) gross
neglect or (2) willful misconduct; provided, however, that any act or failure to
act by the Employee shall not constitute Cause for this purpose if such act or
failure to act was committed, or omitted, by the Employee in good faith and in a
manner reasonably believed to be in the overall best interests of the Company.
The determination of whether the Employee acted in good faith and that he or she
reasonably believed his or her action to be in the Company’s overall best
interest will be in the reasonable judgment of the General Counsel of the
Company or, if the General Counsel shall have an actual or potential conflict of
interest, the Committee; (C) the Employee’s continued willful refusal to obey
any appropriate policy or requirement duly adopted by the Company and the
continuance of such refusal after receipt of notice; or (D) the Employee’s
sustained failure to perform the essential duties of his or her role after
receipt of notice.

                         b. To the extent the option herein granted becomes
exercisable, it may be exercised in whole or in part by the Employee giving
notice of exercise to the Program administrator designated from time to time by
the Company stating the number of Shares with respect to which the option is
being exercised. Such notice shall be in the form prescribed by the Company from
time to time. Such exercise shall be effective upon (1) receipt of such notice
by the Program administrator and (2) payment in full of the option price.

                         c. The Employee agrees (1) not to disclose any trade or
secret data or any other confidential information acquired during employment by
the Company or a subsidiary of the Company, during employment or after the
termination of employment or retirement, (2) to abide by all the terms and
conditions of the Program and such other terms and conditions as may be imposed
by the Committee, and (3) not to interfere with the employment of any other
employee of the Company or a subsidiary of the Company.

                         d. The options granted under this Agreement shall
expire upon the first of the following events to occur:

--------------------------------------------------------------------------------



-3-

                           (i) The tenth anniversary of the Agreement;

                          (ii) The third anniversary of the death or Permanent
Disability of the Employee;

                         (iii) Unless otherwise provided in an Employment
Agreement between the Employee and the Company, the third anniversary of
termination of the Employee’s employment by the Company not for Cause within two
years following a Change of Control (the “Post-Change Period”);

                         (iv) Ninety days following termination of the
Employee’s employment by the Company not for Cause outside a Post-Change Period;

                          (v) The last date of employment of the Employee if
employment is terminated by the Company for Cause; or

                         (vi) Thirty days after the last date of employment of
the Employee if employment terminates (x) other than as set forth in (ii),
(iii), (iv) or (v) of this paragraph d and (y) other than due to Retirement. For
the avoidance of doubt, if an Employee’s employment terminates due to
Retirement, the option shall remain exercisable until the tenth anniversary of
this Agreement.

                         e. The Employee acknowledges that when the Employee is
required to recognize income for any tax purposes as the result of the exercise
of an option to purchase Shares pursuant to this Agreement, that such income may
be subjected to the withholding of tax by the Company. The Employee agrees that
the Company may either withhold an appropriate amount from any compensation or
any other payment of any kind then payable or which may become payable to the
Employee, or the Company may require the Employee to make a cash payment to the
Company equal to the amount of withholding required in the opinion of the
Company. In the event the Employee does not make such payment when requested,
the Company may refuse to issue or cause to be delivered any Shares under this
Agreement entered into pursuant to the Program until such payment has been made
or arrangements for such payment satisfactory to the Company have been made. In
addition, such withholding tax obligations may be satisfied by withholding
Shares upon exercise of the option; provided that the amount of tax withholding
to be satisfied by withholding Shares shall be limited to the minimum amount of
taxes, including employment taxes, required to be withheld under applicable law.

                         f. The Employee shall have no rights as a shareholder
with respect to any Ordinary Shares subject to this option prior to the date of
exercise of the option by such Employee.

                         g. The option herein granted may be assigned or
otherwise transferred only in the following circumstances: (i) by will or the
laws of descent and distribution; (ii) by valid

--------------------------------------------------------------------------------



-4-

beneficiary designation taking effect at death made in accordance with
procedures established by the Committee; or (iii) by the Employee to members of
his or her “immediate family”, to a trust established for the exclusive benefit
of solely one or more members of the Employee’s “immediate family” and/or the
Employee, or to a partnership, limited liability company or other entity
pursuant to which the only owners are one or more members of the Employee’s
“immediate family” and/or the Employee. Any option held by the transferee will
continue to be subject to the same terms and conditions that were applicable to
the option immediately prior to the transfer, except that the option will be
transferable by the transferee only by will or the laws of descent and
distribution. For purposes hereof, “immediate family” means the Employee’s
children, stepchildren, grandchildren, parents, stepparents, grandparents,
spouse, siblings (including half brothers and sisters), in-laws, and
relationships arising because of legal adoption.

                        h. The Employee shall comply with the Company’s stock
ownership guidelines as in effect from time to time.

                        i. Notwithstanding any term of this option to the
contrary, the Company reserves the right to cancel this option or require the
return of Shares received under this option (or the cash value of the Shares, as
determined by the Board in its sole discretion) to the extent provided
hereunder, and in accordance with, the Company’s Clawback Policy as in effect
from time to time, such Policy which is incorporated into this Agreement by
reference. As a condition to the grant of this option, the Employee agrees that
he or she will be subject to, and comply with the terms of, the Company’s
Clawback Policy as in effect from time to time as it applies to any
compensation, including equity awards, bonus and other incentive awards.

                        j. Any notice required or permitted to be given under
this Agreement shall be in writing and shall be deemed to have been given when
delivered personally or by courier, or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party concerned
at the address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

 

 

 

If to the Company:

 

 

 

XL Capital Ltd

 

XL House

 

One Bermudiana Road

 

Hamilton HM08, Bermuda

 

 

 

Attn.: General Counsel

 

 

 

If to the Employee:

 

 

 

At the Employee’s most recent address shown on the Company’s corporate records,
or at any other address which the Employee may specify in a notice delivered to
the Company in the manner set forth herein.


--------------------------------------------------------------------------------



-5-

                         k. This Agreement shall be binding upon and inure to
the benefit of the Company and the Employee and their respective heirs,
representatives and successors.

                         l. The Employee, by execution of this Agreement,
acknowledges receipt of the option granted on the date shown above, as well as a
copy of the Program and the Program Prospectus.

--------------------------------------------------------------------------------